FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAFI SHOTLAND,                                   No. 08-17243

               Petitioner - Appellant,           D.C. No. 4:08-cv-00188-JMR

  v.
                                                 MEMORANDUM *
DAVID DUNCAN,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John M. Roll, Chief District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Rafi Shotland appeals pro se from the district court’s judgment denying his

28 U.S.C. § 2241 petition. We have jurisdiction under 28 U.S.C. § 2253, and we

affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Shotland contends that the time spent in federal custody awaiting sentence

should be credited toward his federal sentence. Contrary to Shotland’s contention,

the district court did not err in determining that Shotland was not entitled to credit

toward his federal sentence for the time he spent in presentence custody. The state

maintained primary jurisdiction over Shotland during this period, and Shotland was

given credit for this time toward his state sentence. See Thomas v. Brewer, 923

F.2d 1361, 1366-67 (9th Cir. 1991) (state retains primary jurisdiction over state

prisoner transferred to federal custody by writ of habeas corpus ad prosequendum);

see also United States v. Wilson, 503 U.S. 329, 334 (1992) (under 18 U.S.C.

§ 3585(b), a defendant may not receive double credit for presentence detention

time).

         We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

         AFFIRMED.




                                           2                                     08-17243